Title: To Alexander Hamilton from George Washington, 22 September 1777
From: Washington, George
To: Hamilton, Alexander


Camp on Reading Road 28 Miles from PhiladelphiaSept 22d. 1777.
Dr. Sir
I have order’d eight or Ten light Horse more to your assistance, and if you should find a further force necessary to facilitate the business you are upon, there are fifty or sixty dismounted No Carolinians attach’d at present to Colo. Nicholas Corps. These must be subject to your order. I have been just now inform’d, that there are not less than three thousand pair of Shoes in the hands of three or four Persons in Philadelphia—a Peter January himself is said to have 140 Pair. You will make the most diligent inquiry upon this Head; you know our distresses and will collect ev’ry pair you possibly can. I refer you to Mr J Mease for proper information, being told that he knows where they are. I do not wish your exertions to be solely directed to obtaining shoes & Blankets; extend them to evry other article, you know to be material for the Army; your own prudence will point out the least exceptionable means to be pursued in these instances; but remember, that delicacy and a strict adherence to the ordinary modes of application must give place to our necessity’s. We must if possible, accommodate the Soldiery with such articles as they stand in need of or we shall have just reasons to apprehend the most injurious & alarming consequences from the approaching season. As fast as you collect Shoes & Blankets you will send them off by some interior middle road, that they may be secure, with peremptory orders to those who shall have em in charge, not to delay a moment in getting them to the Army. The business you are upon I know is disagreable, & perhaps in the execution, you may meet with more obstacles than were at first apprehended & also with opposition to the parties I have mention’d; call in such a number of Militia as you may think necessary, observing however over the conduct of the whole, a strict discipline, to prevent evry species of rapine & disorder. If Mr Mease has any under Jackets & stockings, he should order a supply to be forwarded to the Army as soon as possible. This you will tell him.
I am Dr Sr   Yr &c.
GW
ps I doubt not but Mr Mease has remov’d all the clothing ‘ere this but you’ll mention the propriety of doing it immediately, in case of accidents.
To Colo Hamilton.
